DETAILED ACTION
This communication is responsive to the application, filed November 26, 2018.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on November 26, 2018 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2015/0074422 A1) in view of Baker (US 2018/0299509 A1).

As per claim 1:   An electronic control unit (ECU) with technology for detecting and tolerating faults, the ECU comprising:
a processing core;
Meyer disclose [Fig. 1; 0020] a processing circuit configured to perform data processing.
nonvolatile storage in communication with the processing core; 
Meyer discloses [0017] monitoring data stored in a non-volatile memory in communication with the processing circuit.
a fault-tolerant elliptic curve digital signature algorithm (ECDSA) engine in communication with the processing core, wherein the fault-tolerant ECDSA engine comprises multiple verification state machines (VSMs) to verify digital signatures, and wherein the multiple VSMs comprise a first VSM and a second VSM;
Meyer discloses [0016-0017, 0068] elliptic curve parameters for an cryptographic algorithm.  The states of a computation may be modeled by means of finite state machines.  The control flow will monitor if the finite state machine goes through the correct sequence of states.  The detection of an error is detected by checking of redundant information in the stored data, either through error detecting/correcting codes or about the relations between results.
a known-answer built-in self-test unit (KA-BISTU) in communication with the fault-tolerant ECDSA engine; and
fault-tolerant ECDSA engine (FTEE) management software in the nonvolatile storage, wherein the FTEE management software, when executed by the processing core, utilizes the KA-BISTU to periodically test the fault-tolerant ECDSA engine for faults.
Meyer discloses [0017, 0068] error detection and error correction [fault tolerance] on data that is stored in the non-volatile memory, but fails to explicitly disclose a built-in self-test unit periodically testing the engine for faults.  Baker discloses a similar system, which further teaches [0011] a built-in self-test (BIST) component in a circuit that may be enabled to monitor periodically.  If the output value does not match after performing the BIST, then the circuit may be considered to have a defect and an alert or other such notification may be provided to indicate a failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Meyer with that of Baker.  One would have been motivated to periodically test the engine for faults because it can generate an alert notifying that the engine is defective or compromised [Baker; 0011].

As per claim 2:  An ECU according to claim 1, further comprising:
a finite field (FF) arithmetic logic unit (ALU) in the fault-tolerant ECDSA engine; and 
wherein the KA-BISTU in communication with the fault-tolerant ECDSA engine comprises an FF ALU self-test unit; and
wherein the FTEE management software, when executed by the processing core, utilizes the FF ALU self-test unit to periodically test the FF ALU for faults.
Meyer discloses [0016-0017, 0068] elliptic curve parameters for an cryptographic algorithm.  The states of a computation may be modeled by means of finite state machines.  The control flow will monitor if the finite state machine goes through the correct sequence of states.  The detection of an error is detected by checking of redundant information in the stored data, either through error detecting/correcting codes or about the relations between results.
Meyer discloses [0017, 0068] error detection and error correction [fault tolerance] on data that is stored in the non-volatile memory, but fails to explicitly disclose a built-in self-test unit periodically testing the engine for faults.  Baker discloses a similar system, which further teaches [0011] a built-in self-test (BIST) component in a circuit that may be enabled to monitor periodically.  If the output value does not match after performing the BIST, then the circuit may be considered to have a defect and an alert or other such notification may be provided to indicate a failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Meyer with that of Baker.  One would have been motivated to periodically test the engine for faults because it can generate an alert notifying that the engine is defective or compromised [Baker; 0011].

As per claim 3:  An ECU according to claim 2, wherein the ECU comprises only one FF ALU.
Meyer discloses [Fig. 3; 0057] the electronic circuit includes an ALU with an accumulator with a length of n-bit.



As per claims 13-15:  Although claims 13-15 are directed towards a method claim, they are rejected under the same rationale as the apparatus claims 1-3 above.

Allowable Subject Matter
Claims 4-8, 11, 12, and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190050301 A1 – Deierling discloses a system that provides a cryptographic unit which can include a finite state machine and elliptic curve parameters used in cryptographic operations.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114